Citation Nr: 0014565	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-20 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for tinnitus.  

2. Entitlement to service connection for a gastrointestinal 
disorder, claimed as a manifestation of an undiagnosed 
illness.  

3. Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1973, and from December 1990 to May 1991.  He also had a 
number of unverified periods of active duty for training.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a January 1998 rating 
decision, in which the RO, inter alia, denied the veteran's 
claims for service connection for tinnitus, a 
gastrointestinal disorder, and joint pain, noted to be 
claimed as manifestations of undiagnosed illness.  The 
veteran filed an NOD in April 1998, and the RO issued an SOC 
in October 1998.  The veteran filed a substantive appeal in 
December 1998.  In February 1999, the veteran and his spouse 
testified before a Hearing Officer at the RO in Winston-
Salem.  A Hearing Officer's Decision was issued in June 1999.  

The Board notes that, at his personal hearing, the veteran 
amended his claim for service connection for tinnitus, 
indicating that he wished it to be considered solely as a 
claim for direct service connection, and not as a claim for a 
manifestation of an undiagnosed illness.  In addition, the 
veteran withdrew issues he had previously perfected for 
appeal, and we thus no longer consider them to be in 
appellate status.  Among them, the particular issues claimed 
as manifestations of an undiagnosed illness were blurred 
vision; otitis media with secondary vertigo; heart flutter; 
shortness of breath; skin rashes; fatigue and sleep disorder; 
memory loss, personality change, night sweats, and 
temperature changes; headaches; and nocturnal muscle spasms.  
Those issues pertaining to direct service connection were 
hypertension, post-traumatic stress disorder, residuals of a 
right ankle sprain, and left Achilles tendon disorder.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. The veteran's service medical records do not reflect 
complaints of, or treatment for tinnitus.  

3. There is a lack of competent medical evidence of record 
linking the veteran's tinnitus to service.  

4. The veteran's assertion that his tinnitus had its onset 
during service is not supported by any medical evidence 
that would render the claim for service connection for 
that disability plausible under the law.  

5. The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and received the 
Southwest Asia Service Medal; his service medical records 
reflect his being stationed in Saudi Arabia.  

6. There are no objective indications of chronic disability 
associated with a gastrointestinal disorder, a left 
shoulder disorder, a bilateral knee disorder, or a 
bilateral hip disorder.  



7. On VA examination in December 1996, the veteran was noted 
to exhibit a lack of 30 degrees in lateral elevation and 
15 degrees in full forward elevation of his right 
shoulder, with no other abnormal clinical findings 
reported.  

8. The veteran's right shoulder disorder has not become 
manifest to a degree of 10 percent or more.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim of 
service connection for tinnitus.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2. The veteran's claim of entitlement to service connection 
for a gastrointestinal disorder due to an undiagnosed 
illness is not well grounded.  38 U.S.C.A. §§ 1117, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317 (1999).  

3. The veteran's claim of entitlement to service connection 
for joint pain due to an undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints, diagnoses, or treatment for tinnitus, a 
gastrointestinal disorder, or joint pain.  

In February 1995, the RO received VA Medical Center (VAMC) 
Asheville medical records, dated from October 1991 to October 
1996.  In particular, a Persian Gulf War screening medical 
examination, dated in February 1993, noted that the veteran 
had served in Saudi Arabia in close proximity to oil wells.  
The veteran reported that, during his Persian Gulf service, 
he had experienced an increase in his blood pressure on three 
occasions, and suffered from watery eyes; he offered no other 
report of injuries.  Upon his return to the United States, 
the veteran was noted to have worked as a heavy equipment 
operator in Asheville, NC.  On clinical evaluation, the 
veteran's ears, abdomen, and upper and lower extremities were 
reported within normal limits.  In addition, he did not 
complain of tinnitus, but did indicate that he suffered from 
bilateral shoulder pain which had reportedly begun in Saudi 
Arabia.  The examiner's assessment included sore shoulder 
joints.  

That same month, February 1995, the veteran was medically 
examined for VA purposes.  He was reported to have given up 
work as a heavy equipment operator because of fatigue, and 
now worked at a veteran's cemetery.  He indicated that he had 
suffered from joint aches for about 11/2 years.  Upon clinical 
evaluation, the veteran's digestive system and ears were 
reported normal.  Furthermore, range of motion and stability 
of his shoulders, knees, and ankles were reported as 
appearing normal.  The examiner's diagnosis included no 
evidence of any disease process known to be related to 
Persian Gulf service.   

Thereafter, in September 1995, the RO received a statement 
from Buncombe Construction Company, dated in August 1995, and 
a statement from the veteran's spouse.  A representative of 
Buncombe Construction Company reported that the veteran was a 
conscientious and dependable worker, and at times suffered 
from headaches and joint pain, but never complained.  The 
veteran's spouse noted that, since the veteran's return from 
the Persian Gulf, he had been plagued by numerous physical 
problems, including joint aches.  She noted that the problems 
were very real, and that she dealt with them daily.  

That same month, September 1995, the veteran underwent a 
"Joints" examination for VA purposes.  At that time, he was 
noted to complain of ringing in his ears.  The examiner noted 
that the veteran had been troubled by joint pain for about 18 
months.  It was reported that, since his medical examination 
in February 1995, he had had more problems with his 
shoulders, and that an X-ray taken of the right shoulder in 
August 1995 had been normal.  On clinical evaluation, range 
of motion of the veteran's shoulders was normal, with some 
discomfort of the right shoulder with lateral elevation 
particularly causing some difficulty with discomfort starting 
at about 60 degrees.  Internal and external rotation of the 
right shoulder were reported as being within normal limits.  
Examination of the left shoulder was within normal limits.  
The veteran was also noted to complain about bilateral knee 
ache, the right more than the left.  Evaluation of the knees 
was within normal limits.  Associated radiographic studies of 
the veteran's shoulders and knees were normal.  The 
examiner's diagnosis included arthralgia of the shoulders, 
right greater than left, with slight reduction in range of 
motion; and arthralgia of the knees, with normal examination 
but with discomfort of the right knee.  

Subsequently, the RO received additional VAMC Asheville 
medical records, some duplicative, dated from October 1994 to 
September 1995.  In particular, an August 1995 treatment 
record noted the veteran's report that, in May 1994, while on 
active duty for training with his reserve unit, he had begun 
to experience pain in his right shoulder, and had been told 
that he had pulled a muscle.  He was treated with NSAIDs 
(non-steroidal anti-inflammatory drugs) which he commented 
eased his pain.  The veteran additionally reported that, over 
the ensuing year, the pain had increased with certain 
motions.  With respect to his current complaint, the 
examiner's treatment plan included physical and drug therapy, 
as well as an X-ray of the right shoulder to rule out 
bursitis.  

In October 1995, the RO received a statement from the 
cemetery superintendent of the Western Carolina State 
Veterans Cemetery, where the veteran worked, as well as a 
statement from a co-worker.  The superintendent reported that 
the veteran had begun working in June 1994, and was a 
dedicated and conscientious employee.  It was also reported 
that the veteran continued to work even when suffering from 
fatigue, headaches, or shoulder and/or knee pain.  The 
veteran's co-worker noted that she had observed the veteran 
not looking well many days, and in some instances too sick to 
be at work.  



In June 1996, the RO received VAMC Asheville medical records, 
dated in May 1996.  These records noted treatment for left 
cheek pain and swelling.  In July 1996, the RO received, from 
The American Legion, a document labeled as a supplemental 
application regarding VA benefits for undiagnosed illnesses.  
The application noted the veteran's physical complaints, 
which included joint pain and gastrointestinal symptoms.  

In August 1996, the veteran's spouse submitted a VA Form 21-
4138 (Statement in Support of Claim) to the RO.  She noted 
problems with the veteran she had noticed following his 
return from the Persian Gulf.  These were personality 
changes, mood swings, body temperature changes, memory loss, 
muscle spasms, and foot rash/fungus.  She reported that the 
veteran suffered from body joint pain, and that this had 
started in June 1991, with his joints continuing to ache at 
different times.  She also reported that the pain was mild to 
severe, and that the veteran had difficulty walking or rising 
from a sitting position, 

In September 1996, the RO received VAMC Asheville medical 
records, dated in July and August 1996.  In particular, the 
records from August 1996 noted the veteran's complaints of 
acute left shoulder pain, without any report of a prior 
history of left shoulder trouble.  He also reported having 
previously suffered from acute right shoulder pain.  
Following a clinical evaluation, the examiner's diagnosis was 
probable bursitis of the right shoulder.  

In December 1996, the veteran was medically examined for VA 
purposes.  He was noted to complain of pain in his shoulders 
and knees.  On clinical evaluation, his ears and digestive 
system were reported normal.  With respect to his right 
shoulder, the veteran had a lack of 30 degrees of lateral 
elevation and lack of 15 degrees of full forward elevation.  
Internal and external rotation were normal.  No findings were 
reported with respect to the left shoulder or knees.  


In November 1997, the RO received additional VAMC Asheville 
medical records, many duplicative, dated from February 1993 
to October 1997.  In particular, an April 1996 treatment 
record noted the veteran's complaint of joint pain.  Clinical 
evaluation was reported as "unremarkable", and the 
examiner's assessment was sore joints of questionable 
etiology.  An October 1997 Mental Health Clinic evaluation 
noted the veteran's complaints of stomach problems.  

In December 1998, the veteran submitted to the RO a VA Form 9 
(Appeal to the Board of Veterans' Appeals), in which he 
reported that his joint pain had not occurred until he had 
returned home from the Persian Gulf.  He further reported 
that he had been treated for an injury to his right shoulder 
while on active duty, and that the use of his shoulder now at 
his present job was causing him difficulties.  In January 
1999, the RO received VAMC Asheville medical records, dated 
from August 1997 to January 1998.  In particular, these 
records reflected a pulmonary function study and examination 
of the veteran's eyes.  

In February 1999, the veteran and his spouse testified before 
a Hearing Officer at the VARO in Winston-Salem.  With respect 
to tinnitus, the veteran reported that, while in the Persian 
Gulf, he had operated heavy equipment, i.e., bulldozers, dump 
trucks, front-end loaders, etc.  He stated that much of the 
equipment was old, very few had good mufflers, and they were 
extremely loud.  He also indicated that a number of the 
assigned work projects had been at airbases around airstrips, 
and that jets routinely took off and landed.  The veteran 
testified that he had been exposed to loud noise 12 hours a 
day, had worn hearing protection only when it was available, 
and had begun noticing a problem with his ears three or four 
weeks after his unit began working on a number of the first 
projects assigned to them.  At that time, he reported 
experiencing a ringing in his ears after he would finish his 
shift operating a piece of construction equipment.  The 
ringing subsequently became constant.  The veteran reported 
that he currently was experiencing a ringing in his ears, and 
that it was most noticeable when it was quiet.  The veteran's 
spouse testified that the veteran asked her constantly 
whether she heard had heard anything ringing, and that he had 
been complaining of a ringing in his ears since returning 
from the Persian Gulf.  

With respect to his gastrointestinal disorder, the veteran 
testified that he suffered from stomach cramps and 
indigestion.  He stated that his symptoms also included 
vomiting, nausea, and diarrhea.  The veteran reported that, 
when he had been in the Persian Gulf, he had experienced 
stomach upset and that it had been continuous since that 
time.  He indicated that he had been seen at the Asheville 
VAMC for his stomach upset, and was prescribed Tagamet.  The 
veteran's wife testified that almost anything the veteran ate 
caused him gastrointestinal problems.  With respect to his 
joints, the veteran reported shoulder, knee, and hip pain.  
He indicated that it felt as if the pain was located deep in 
the bone, and described it as dull, although more painful 
with cold weather.  The veteran testified that, while using 
the bulldozers, he had used his arms and legs constantly to 
steer the machine, and that his shifts as an operator lasted 
12 hours.  He stated that, after operating a bulldozer, an 
individual would suffer from pain.  In addition, the veteran 
testified that he had worked for a construction company prior 
to deploying to the Persian Gulf, but had not frequently 
operated a bulldozer.  Since returning from the Persian Gulf, 
the veteran reported that he had continued to suffer from 
joint pain, which he described as stiffness with pain, and 
that the doctors had not been able to determine what was 
causing the problem.  

In February 2000, the veteran submitted to the Board 
additional VAMC Asheville medical records, dated that same 
month.  These records reflected the veteran's treatment for a 
prostate disorder.  

II.  Analysis

a.  Service Connection for Tinnitus

The present appeal arises from an original claim for service 
connection and, therefore, the Board's threshold question 
must be whether the veteran has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  If he has not, the claim must fail 
and there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals), which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  See also Morton v. West, 12 
Vet.App. 477, 480 (1999).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Under applicable criteria, 
service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110 (West 1991).  To establish 
a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (1999).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

Following a review of the evidence and applicable law, the 
Board finds the veteran has not submitted a well-grounded 
claim of service connection for tinnitus.  In reaching this 
conclusion, we note that, at his personal hearing, the 
veteran testified that he began suffering from ringing in his 
ears while working with heavy construction equipment in the 
Persian Gulf.  A review of the veteran's service medical 
records does not reveal complaints or a diagnosis for 
tinnitus.  The first documented complaint by the veteran of 
ringing in his ears was made on VA examination in September 
1995.  No medical finding was made at that time.  A 
subsequent VA examination in December 1996, as well as VAMC 
Asheville medical records, do not reflect complaints or a 
diagnosis for tinnitus.  Therefore, even assuming that the 
veteran does suffer from tinnitus, there is a lack of 
competent medical evidence of record linking the disorder to 
active service.  

Under the circumstances described above, the Board thus 
concludes that, given the lack of evidence of tinnitus during 
service, and the lack of medical nexus evidence linking the 
veteran's current complaints of tinnitus to active service, 
the veteran has not satisfied the threshold requirement for a 
well-grounded claim as set forth by the Court in Caluza, 
above.  See Clyburn v. West, 12 Vet.App. 296, 301 (1999), 
holding that continued complaints of symptoms of a disorder 
after service do not suffice to establish a medical nexus, 
where the issue at hand is of etiology, and requires medical 
opinion evidence.  

The veteran has been very specific in asserting that he 
suffers from tinnitus, and that it is related to service.  
While the Board does not doubt the sincerity of the veteran's 
contentions in this regard, our decision as to medical 
causation of disability must be based upon competent medical 
testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the veteran's claimed ringing in his ears 
is related to service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999); Rabideau v. Derwinski, 
Montgomery v. Brown, both supra.

In addition, the veteran does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony, because, as a lay person, he is 
not competent to offer medical opinions.  See, e.g., Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet.App. 124, 127 (1998), citing 
Espiritu, supra.  See also Carbino v. Gober, 10 Vet.App. 507, 
510 (1997); aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. 
Cir. 1999); Routen v. Brown, 10 Vet.App. 183, 186 (1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998),
cert. denied, 119 S. Ct. 404 (1998).

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for tinnitus, regardless of the fact that he currently 
is not shown to be suffering from a disability that may be 
service-connected.  Such evidence would need to show, through 
competent medical evidence, a current disability or 
disabilities, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999); Rabideau, Montgomery, supra.

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in its development, and the Board 
does not have jurisdiction to adjudicate it.  Boeck v. Brown, 
6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 136 
(1994).  Accordingly, as a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the claim for service connection for 
tinnitus, must be denied.  See Epps v. Gober, supra.

b.  Undiagnosed Illness - Gastrointestinal Disorder and Joint 
Pain

As to the veteran's specific claim regarding a 
gastrointestinal disorder and joint pain due to an 
undiagnosed illness, the Board notes that, upon enactment of 
the Persian Gulf War Veterans' Benefits Act, title I of 
Public Law No. 103-446 (Nov. 2, 1994), a new section 1117 was 
added to title 38, United States Code.  That statute, at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  

To implement the Persian Gulf War Veterans' Benefits Act, VA 
added a regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:

(i)  became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are capable 
of independent verification.

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, 
or symptomatology are similar.

(5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal 
weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during 
the Persian Gulf War and the onset of the illness; 
or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War.

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, 
Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above 
these locations.

38 C.F.R. § 3.317 (1999).

Well-established judicial caselaw mandates that, for a 
service-connection claim to be well grounded, there must be 
medical evidence of current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and medical evidence of a nexus (i.e., a link or 
a connection) between the injury or disease in service and 
the current disability.  See Winters v. West, 12 Vet.App. 
203, 207-209 (1999) (en banc); Epps and Caluza, supra.  

The Board recognizes that service connection under the 
special provisions of law pertaining to Persian Gulf War 
veterans requires a slightly different analysis, because, by 
definition, an undiagnosed illness is different from a 
diagnosed disability.  The Court of Appeals for Veterans 
Claims has not yet issued a decision interpreting well-
groundedness in the context of Persian Gulf War claims.  We 
do note the Court recently held that the requirements for a 
well-grounded claim under 38 U.S.C. § 1151 (which also 
provides for the payment of compensation) are parallel to 
those generally set forth for well grounding service-
connection claims.  See Jones v. West, 12 Vet.App. 460, 464 
(1999).  

The VA General Counsel has determined that a well-grounded 
claim for compensation under 38 U.S.C.A. § 1117(a) and 38 
C.F.R. § 3.317 generally requires the submission of some 
evidence of:

(1)  active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf war;

(2)  the manifestation of one or more signs or 
symptoms of an undiagnosed illness;

(3)  an objective indication of chronic disability 
during the relevant period of service or to a 
degree of disability of 10 percent or more within 
the specified presumptive period; and

(4)  a nexus between the chronic disability and 
the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

On the question of the applicability of 38 C.F.R. § 3.317, we 
note that the veteran did serve in the Southwest Asia theater 
of operations during the Persian Gulf War, and he has 
asserted the manifestation, prior to December 31, 2001, of 
chronic signs and symptoms listed in that regulation.  
However, 38 C.F.R. § 3.317, by its terms, applies only where 
the listed signs and symptoms cannot be attributed to any 
known clinical diagnosis.  

In VAOPGCPREC 8-98 (August 3, 1998) the VA General Counsel 
noted that, on its face, 38 U.S.C.A. § 1117(a) confers no 
authority to grant presumptive service connection for any 
diagnosed disease, regardless of whether the disease may be 
characterized as poorly defined.  Section 1117(a) authorizes 
VA to pay compensation "to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)" which became manifest in service in the 
Southwest Asia theater or within a prescribed presumptive 
period.  (Emphasis added.)  The term "undiagnosed illness," 
read literally, means an illness which has not been 
diagnosed.  It is well established that the plain meaning of 
a statute's language is controlling except in "'rare and 
exceptional circumstances,' when a contrary legislative 
intent is clearly expressed."  Ardestani v. Immigration and 
Naturalization Serv., 502 U.S. 129, 135-36 (1991) (citation 
omitted) (quoting Rubin v. United States, 449 U.S. 424, 430 
(1981)).  See also Gardner v. Brown, 5 F.3d 1456, 1458 (Fed. 
Cir. 1993) ("the starting point in interpreting a statute is 
its language, for if the intent of Congress is clear, that is 
the end of the matter" (internal quotation marks omitted)), 
aff'd, 513 U.S. 115 (1994).

As to the veteran's claim that he suffers from undiagnosed 
illnesses related to his service in the Persian Gulf, with 
respect to a gastrointestinal disorder, following a review of 
the evidence and the applicable regulations, the Board finds 
he has not submitted a well-grounded claim.  In reaching this 
conclusion, we note that the veteran testified during his 
personal hearing that he suffered from stomach cramps, 
indigestion, vomiting, nausea, and diarrhea, and that these 
symptoms had begun in Saudi Arabia, and had been continuous 
since that time.  The veteran noted that he had been seen at 
the VAMC in Asheville for his stomach upset and was 
prescribed Tagamet.  VA examinations of the veteran in 
February and September 1995, as well as December 1996, noted 
normal findings with respect to the veteran's digestive 
system.  In July 1996, the RO did receive The American 
Legion's supplemental application, which noted the veteran's 
report of gastrointestinal symptoms.  A VAMC Asheville Mental 
Health Clinic evaluation, dated in October 1997, noted the 
veteran's complaint that he suffered from stomach problems 
which he believed were related to his service in the Persian 
Gulf.  Otherwise, clinical records from the Asheville VAMC do 
not reflect complaints or treatment for a stomach disorder.  

As noted above, in order for Persian Gulf veterans to 
establish entitlement to compensation for undiagnosed 
disabilities, the criteria provide, in relevant part, that 
the veteran must exhibit objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms.  In 
this respect, "signs," are, in the medical sense, objective 
evidence perceptible to an examining physician, as well as 
other, non-medical indicators that are capable of independent 
verification.  In this instance, even though the veteran has 
complained of stomach problems, the evidence of record does 
not reflect objective medical findings of a chronic 
gastrointestinal disorder.  Thus, the veteran is not entitled 
to service connection for a gastrointestinal disorder as a 
manifestation of an undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.  

With respect to joint pain, the veteran has reported that he 
suffers from pain in his shoulders, knees, and hips.  The 
evidence reflects that he worked as a heavy equipment 
operator while in Saudi Arabia, and reportedly operated a 
bulldozer during his 12-hour shifts.  He testified during his 
personal hearing that this type of work put a great deal 
stress on his arms and knees.  On VA examinations in February 
1995 and September 1995, the veteran reported being troubled 
by joint aches for 18 months.  Range of motion of his 
shoulders and knees was within normal limits.  The veteran 
was noted to experience some discomfort of the right 
shoulder, starting at about 60 degrees of lateral elevation.  
An August 1995 VAMC Asheville treatment record noted the 
veteran's report that, while on active duty for training in 
May 1994, he had experienced pain in his right shoulder, and 
was told he had pulled a muscle.  Treatment then consisted of 
NSAIDs.  

Additional VAMC Asheville treatment records note the 
veteran's complaints of acute instances of bilateral shoulder 
pain.  In particular, an April 1996 record noted his 
complaint of joint pain.  Clinical evaluation was noted as 
"unremarkable", and the examiner's assessment was sore 
joints of questionable etiology.  A treatment record in 
August 1996 noted a diagnosis of probable bursitis of the 
right shoulder.  On VA examination in December 1996, the 
veteran was noted to have a lack of 30 degrees of lateral 
elevation and 15 degrees of full forward elevation of the 
right shoulder.  

As noted above, the veteran must exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms.  While he has complained of bilateral knee and 
hip pain, there has been no objective clinical evidence 
reported by (i.e., perceptible to), an examining physician, 
or any other, non-medical indicators that are capable of 
independent verification, with respect to the veteran's knees 
or hips.  The medical evidence does not reflect any finding 
or report as to the veteran's hips, and examination of the 
veteran's knees has been noted as unremarkable.  In addition, 
we reach the same conclusion with respect to the left 
shoulder.  While the veteran has complained of left shoulder 
pain, no objective findings reflecting a disability were 
reported during any VA examination or noted in any VAMC 
Asheville treatment records.  

With respect to the veteran's right shoulder, the Board notes 
that objective clinical evidence has established objective 
findings of discomfort with range of motion testing.  Thus, 
it appears the veteran has demonstrated objective findings of 
a chronic disability.  However, given that the veteran has 
reported, and the clinical evidence demonstrates, that his 
first symptoms with regards to right shoulder joint pain 
began following his service in the Persian Gulf, the law 
requires that his disability must have become manifest to a 
degree of 10 percent or more not later than December 31, 
2001.  See 38 C.F.R. § 3.317(a)(1)(i).  As noted above, 
during his most recent VA examination in December 1996, the 
veteran exhibited a lack of 30 degrees lateral elevation and 
15 degrees full forward elevation of the right shoulder.  No 
other abnormal clinical finding has been reported.  When we 
consider the veteran's disability under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 (1999), for ratings of the 
shoulder and arm, we conclude the veteran's right shoulder 
disability has not manifested itself to a degree of 10 
percent or more.  

Therefore, we find that the veteran's claims as to service 
connection for joint pain, as manifestations of an 
undiagnosed illness, are not well grounded.  As discussed 
above, the governing regulation clearly provides that 
compensation is payable only for objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms.  
Furthermore, given that the veteran's joint pain began 
following his service in the Persian Gulf, his disability 
must have become manifest to a degree of 10 percent or more 
not later than December 31, 2001.

The veteran has been very specific in asserting that he 
suffers from undiagnosed illnesses related to his service in 
the Persian Gulf.  While we do not doubt the sincerity of the 
veteran's contentions in this regard, he does not meet the 
burden of presenting evidence of well-grounded claims merely 
by presenting his own testimony, because, as a lay person, he 
is not competent to offer medical opinions.  See, e.g., 
Voerth, Bostain, Routen, supra.  

Under the law, as noted above, the veteran is free, at any 
time in the future, to submit new and material evidence to 
reopen his claims for a gastrointestinal disorder and joint 
pain, claimed as manifestations of an undiagnosed illness, 
regardless of the fact that he currently is not shown to be 
suffering from disabilities that may be service-connected 
under applicable law.  Furthermore, the Board wishes to point 
out that, while the issues on appeal before us concern claims 
for service connection for undiagnosed illnesses, the veteran 
is not precluded from filing claims for direct service 
connection for a gastrointestinal disorder, or bilateral 
shoulder, knee, or hip disorders, which he may feel are 
directly related to service.  In this respect, he would need 
to present competent medical evidence of a current disability 
or disabilities, and evidence that such disability "resulted 
from a disease or injury which was incurred in or aggravated 
by service."  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).


ORDER

1. Entitlement to service connection for tinnitus is denied.  

2. Entitlement to service connection for a gastrointestinal 
disorder, claimed as a manifestation of an undiagnosed 
illness, is denied.  

3. Entitlement to service connection for joint pain, claimed 
as a manifestation of an undiagnosed illness, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

